Citation Nr: 0833197	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  06-11 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to December 
2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 




FINDINGS OF FACT

1.  Sleep apnea was not demonstrated during service, or for 
many months thereafter.

2.  No competent evidence relates sleep apnea to active 
service. 


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

In considering in-service incurrence, the Board initially 
notes that the service treatment records fail to demonstrate 
any complaints or treatment referable to sleep apnea.  A 
retirement physical examination completed in June 2003, 
several months prior to the veteran's discharge from active 
service, additionally did not note any sleep apnea. Based on 
the foregoing, none of the available service records 
demonstrate that sleep apnea was incurred in active service.  

However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service. See 38 C.F.R. § 3.303(d).  Nevertheless, a review of 
the post-service evidence does not support the conclusion 
that any current sleeping disorder is causally related to 
active service for the reasons discussed below.

In October 2004, nearly one year following separation from 
active service, the veteran sought treatment for a sleeping 
disorder.  The Board notes that when he sought to establish 
medical care in October 2004, he did not report that his 
sleep apnea was related to service but rather, reported a 
problem of two month's duration.  Such reported history was 
given in conjunction with necessary medical treatment, rather 
than a claim for benefits, and is therefore highly probative.  

A sleep study was ordered at the October 2004 visit, and 
completed a few weeks later.  At the sleep study, the veteran 
complained of snoring, occasional daytime hypersomnolance, 
occasional daytime fatigue, restless sleep, bruxism, and 
leg/arm movements.  He was diagnosed with mild obstructive 
sleep apnea with clinically insignificant oxygen 
desaturations.  

A subsequent sleep study was completed for CPAP titration in 
November 2004.  At a follow-up appointment in December 2004, 
the veteran was diagnosed with obstructive sleep apnea and 
prescribed the use of a CPAP apparatus.  Private treatment 
records in March 2005 and June 2005, both involving health 
issues unrelated to his sleep, noted a history significant 
for sleep apnea.  

Upon VA examination in April 2008, after a review of the 
claims file and an examination of the veteran, the examiner 
noted that the veteran did not meet the criteria for 
diagnosis of obstructive sleep apnea, despite being on CPAP.  

The Board has considered the veteran's statements that his 
sleep disorder began while he was in active duty.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The veteran contended in his June 2005 notice of disagreement 
that his sleep apnea had been around for years but had gone 
undetected by Air Force medical personnel.  In a July 2005, 
statement in support of his claim, he further stated that he 
had snored since the early 1990's and was told by a health 
provider in the Air Force, that he could have had his 
sleeping disorder for the last couple of years.  In his March 
2006 substantive appeal, he indicated that after receiving 
the diagnosis of sleep apnea, it explained the years of 
snoring, tiredness, and unusual weight gain he had 
experienced.  

The Board has weighed the statements of the veteran against 
the absence of documented complaints or treatment for almost 
a year following active duty discharge and his reported two-
month history at the time of initial treatment, and finds his 
more current recollections as to symptoms, made in connection 
with a claim for benefits as less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements. 

Further, even assuming that the veteran has obstructive sleep 
apnea, despite conflicting opinions as to whether he does or 
does not have a diagnosis, the evidence does not reflect that 
it is related to active duty.  Notably, in April 2008, he 
underwent a VA examination for purposes of evaluating his 
sleep disorder.  The VA examiner opined that the veteran's 
current condition was "not caused by, related to, or 
aggravated by military service."  The opinion was provided 
following a review of the veteran's claims file and an 
objective medical evaluation, and was accompanied by a 
rationale consistent with the evidence of record.  As such, 
it is found to be highly probative.  Moreover, no other 
competent evidence in the claims folder refutes this opinion.

The Board has additionally considered the statements of the 
veteran asserting a relationship between his sleep disorder 
and active duty service.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings than to the veteran's statements.  See 
Cartright, 2 Vet. App. at 25 (holding that interest in the 
outcome of a proceeding may affect the credibility of 
testimony). 

Given the lack of sleep apnea noted in service, the absence 
of an identified sleep disorder for several months after 
service, and no medical nexus between the veteran's current 
sleep disorder and active duty, the Board finds that 
equipoise is not shown and the benefit of the doubt rule does 
not apply.  As the weight of evidence is against the claim, 
the Board is unable to grant the benefit sought. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in December 2004 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in May 2006, the RO 
provided the veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the veteran submitted private treatment records.  
There are no VA treatment records available.  Further, a 
specific VA medical opinion pertinent to the issue on appeal 
was obtained in April 2008.  Therefore, the available records 
and medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for sleep apnea is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


